              Case 2:17-cv-01297-MJP Document 323 Filed 11/07/18 Page 1 of 3



 1
                                                                      The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
      RYAN KARNOSKI, et al.,
10                                                               No. 2:17-cv-1297-MJP
11                                                 Plaintiffs,
                                                                 DEFENDANTS’ NOTICE OF FILING
12                                      v.

13    DONALD J. TRUMP, et al.,
14
                                                   Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ NOTICE OF FILING                                                U.S. DEPARTMENT OF JUSTICE
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                 Civil Division, Federal Programs Branch
                                                                                           1100 L Street NW
                                                                                        Washington, DC 20530
                                                                                           Tel: (202) 514-4336
               Case 2:17-cv-01297-MJP Document 323 Filed 11/07/18 Page 2 of 3



               Defendants hereby provide notice to the Court of the attached letter filed by the
 1
 2   Defendants in the Court of Appeals for the Ninth Circuit. See Exh. A.

 3
 4
     Dated: November 7, 2018                                      Respectfully submitted,
 5
                                                                  JOSEPH H. HUNT
 6                                                                Assistant Attorney General
                                                                  Civil Division
 7
 8                                                                BRETT A. SHUMATE
                                                                  Deputy Assistant Attorney General
 9
                                                                  JOHN R. GRIFFITHS
10                                                                Branch Director
11
                                                                  ANTHONY J. COPPOLINO
12                                                                Deputy Director

13                                                                /s/ Andrew E. Carmichael
                                                                  ANDREW E. CARMICHAEL
14
                                                                  Trial Attorney
15                                                                United States Department of Justice
                                                                  Civil Division, Federal Programs Branch
16                                                                Telephone: (202) 514-3346
                                                                  Email: andrew.e.carmichael@usdoj.gov
17
18                                                                Counsel for Defendants

19
20
21
22
23
24
25
26
27
28

      DEFENDANTS’ NOTICE OF FILING - 1                                               U.S. DEPARTMENT OF JUSTICE
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                    Civil Division, Federal Programs Branch
                                                                                               1100 L Street NW
                                                                                            Washington, DC 20530
                                                                                               Tel: (202) 514-3346
               Case 2:17-cv-01297-MJP Document 323 Filed 11/07/18 Page 3 of 3



 1                                                 CERTIFICATE OF SERVICE

 2
 3             I hereby certify that on November 7, 2018, I electronically filed the foregoing

 4   Defendants’ Notice of Filing using the Court’s CM/ECF system, causing a notice of filing to be
 5
     served upon all counsel of record.
 6
 7
 8   Dated: November 7, 2018                                      /s/ Andrew E. Carmichael
 9                                                                ANDREW E. CARMICHAEL
                                                                  Trial Attorney
10                                                                United States Department of Justice
                                                                  Civil Division, Federal Programs Branch
11                                                                Telephone: (202) 514-3346
12                                                                Email: andrew.e.carmichael@usdoj.gov

13
                                                                  Counsel for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      DEFENDANTS’ NOTICE OF FILING - 2                                               U.S. DEPARTMENT OF JUSTICE
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                    Civil Division, Federal Programs Branch
                                                                                               1100 L Street NW
                                                                                            Washington, DC 20530
                                                                                               Tel: (202) 514-3346
